DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing assembly” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Upon reviewing written specification of the current application, Examiner finds the processing assembly has a structure comprising one or more computer processors acting under stored program control as shown in Fig. 1 and described on page 28, lines 11-15 of the originally filed specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (US 8,922,641 B2 – hereinafter Bertin).
Regarding claim 1, Bertin discloses an object inspection system comprising at least one light which has a fixed position (Fig. 1; column 6, lines 10-18 – light source 110); at least one camera which is in communication with the at least one light and which has a second fixed position (Fig. 1; column 6, lines 10-18 – camera 104); and a processing assembly, which detects the location of the object (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object), which selectively activates the light (column 6, lines 10-18 – camera 104), which captures an image of at least a portion of the object from the at least one camera as the object is moving (column 6, lines 10-18 – camera 104), and which utilizes the captured image to detect the presence of a defect upon the surface of the object (column 10, lines 3-31 – analyzing the captured images to detect defects).
Regarding claim 4, Bertin also discloses said processing assembly comprises an archival server which is effective to store said image of at least a portion of said object (column 8, lines 35-44).
Regarding claim 5, Bertin also discloses said processing assembly further comprises an image capture server which receives said image of said at least a portion of said object and which is communication with said archival server (column 8, lines 35-44; Fig. 4).
Regarding claim 6, Bertin also discloses said processing assembly further comprises an image processing server which is coupled to said image capture server and which processes said received image of said at least a portion of said object effective to identity an object defect (column 8, lines 35-44; Fig. 4).
Regarding claim 7, Bertin also discloses said processing assembly further comprises a tracking server which detects the location of said object and which further includes a trigger table which is effective to said light and said at least one camera to be respectively activated in order to allow said at least one camera to acquire said image (Fig. 1; column 6, lines 10-18 – camera 104); and a processing assembly, which detects the location of the object (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object).
	Regarding claim 8, Kida also discloses at least one output monitor which is coupled to said archival server (column 9, lines 44-50).
Regarding claim 11, Bertin discloses a method for detecting the presence of a defect upon the surface of an object comprising the steps of acquiring an image of at least a portion of the object as the object is moving (Fig. 1; column 6, lines 10-18 – acquiring an image of an object as the object passes the vision system); and using the acquired image to determine the presence of a defect upon the surface of the object (column 10, lines 3-31 – analyzing the captured images to detect defects).
Regarding claim 16, Bertin discloses a method for detecting and correcting a defect upon the surface of an object comprising the steps of acquiring at least one image of an object (column 6, lines 10-18); using the acquired at least one image of said object to determine the location of a defect upon the surface of said object (column 10, lines 3-31; Fig. 3B; column 7, line 35 – column 8, line 22 – detecting defect 316); communicating the presence of said identified defect to automated defect correction assembly (column 10, line 61 – column 11, line 4 – communicating the presence of the defect so that corrective actions are automatically taken without user intervention); and correcting said defect by use of said automated defect correction assembly (column 10, line 61 – column 11, line 4 – automatically taking corrective action without user intervention).
Regarding claim 17, Bertin also discloses said correction assembly comprises a robot (column 10, line 61 – column 11, line 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin as applied to claims 1, 4-8, 11, and 16-17 above, and further in view of Shimbo et al. (US 2010/0182433 A1 – hereinafter Shimbo).
Regarding claim 2, see the teachings of Bertin as discussed in claim 1 above. Bertin also discloses at least a tracker which provides the location of said object to said processing assembly (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object).
	However, Bertin does not disclose the tracker as at least one tracking camera.
	Shimbo discloses at least one tracking camera to track position of an object ([0003]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shimbo into the system taught by Bertin so that the object can be detected using a conventional method.
Regarding claim 3, see the teachings of Bertin as discussed in claim 1 above. Bertin also discloses a sensor which provides the location of said object to said processing assembly (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object).
However, Bertin does not explicitly disclose the sensor as a laser sensor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shimbo into the system taught by Bertin so that the object can be detected within an inspection area using a conventional method.
Claims 9-10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin as applied to claims 1, 4-8, 11, and 16-17 above, and further in view of Imanishi et al. (US 5,726,705 – hereinafter Imanishi).
Regarding claim 9, see the teachings of Bertin as discussed in claim 8 above. Kida and Yoshida do not disclose said object defect is identified by the use of dark spots appearing within said image.
Imanishi discloses an object defect is identified by the use of marked spots appearing within the image (column 8, lines 22-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Imanishi into the system taught by Bertin to aid in recognizing the positions of the defects so that appropriate corrections can be made.
Imanishi does not disclose the marked spots as dark spots. However, one skilled in the art before the effective filing date of the claimed invention would have been motivated to use dark spots for images that are of bright color into the system in the proposed combination to make the spots distinguishable from other non-defective areas.

Imanishi discloses an object defect is identified by the use of bright spots appearing within the image (column 8, lines 22-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Imanishi into the system taught by Bertin to aid in recognizing the positions of the defects so that appropriate corrections can be made.
Regarding claim 12, see the teachings of Bertin as discussed in claim 11 above. Bertin does not disclose said step of using the acquired image to determine the presence of a defect upon the surface of said object comprises the step of locating bright spots within said image.
Imanishi discloses a step of using acquired image to determine a presence of a defect upon a surface of an object comprises a step of locating bright spots within said image (column 8, lines 22-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Imanishi into the system taught by Bertin to aid in recognizing the positions of the defects so that appropriate corrections can be made.
Regarding claim 13, see the teachings of Bertin and Imanishi as discussed in claim 12 above. Imanishi also discloses a step of using the acquired image to determine (column 8, lines 22-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Imanishi into the system taught by Bertin to aid in recognizing the positions of the defects so that appropriate corrections can be made.
Imanishi does not disclose the marked spots as dark spots. However, one skilled in the art before the effective filing date of the claimed invention would have been motivated to use dark spots for images areas that are in bright color into the system in the proposed combination to make the spots distinguishable from other non-defective areas.
Regarding claim 14, Imanishi also discloses said step of using the acquired image to determine the presence of a defect upon the surface of said object further comprises the step of forming clusters of bright spots (column 8, lines 22-58).
Imanishi does not disclose the marked spots as dark spots. However, one skilled in the art before the effective filing date of the claimed invention would have been motivated to use dark spots for images areas that are in bright color into the system in the proposed combination to make the spots distinguishable from other non-defective areas.
Regarding claim 15, Imanishi also discloses placing an image of said identified defect upon an image of said object and at an object location in which said defect was identified upon said object (column 8, lines 22-58).
Claim 18 is rejected using the same reasoning as described in claim 14 above.
Claim 19 is rejected using the same reasoning as described in claim 15 above.
(column 6, lines 10-18; column 8, line 66 – column 9, line 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484